DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement	
2.	The Information disclosure Statements filed on 03/23/20 and 09/18/20 have been considered.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of “the block is directy connected to the semiconductor component” in claim 5, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the .
Claim Objections
5.	Claim 5 is objected to because of the following informalities:
In claim 5, line 13, the periods “.” after the work “component” should be changed to a semicolon “;”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
(a) IN GENERAL--The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “at least one further component” in line 5 and lines 7-8. It is unclear that the “at least one further component” refers to “the component carrier” or “the semiconductor component”. Claim is unclear and indefinite.
Claim 16 recites “the component” in lines 2-3. It is unclear that the recitation “the component” refers to “the component carrier” or “the semiconductor component”. Claim is unclear and indefinite.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-2, 6-8, and 10-15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Tomikawa et al. (9,955,591) and Yosui et al. (US 2018/0233429), separately.
Regarding claims 1 and 10, Tomikawa et al. (See specifically Figs. 3-11 and the associated description) discloses a method of manufacturing a component carrier (10), the method comprising: forming a stack (10) comprising at least one electrically conductive layer structure (22/24) and/or at least one electrically insulating layer structure (20) (Fig. 3); embedding a semiconductor component (45) in the stack; and embedding a highly-conductive block (17) in the stack so that the block (17) is thermally and/or electrically coupled with the semiconductor component (45) (Figs. 6-9).
Regarding claim 2, Tomikawa et al. further discloses at least one of the following features: wherein the semiconductor component (30) is embedded in the stack (10) more centrally in a stacking direction of the stack compared to the block (17) (Fig. 3); wherein the block (17) is made of a thermally highly conductive and/or electrically highly conductive material (e.g., copper) (Col. 3, lines 1+), wherein the block (17) is an inlay; wherein the block is formed as a three-dimensionally sintered body; wherein the block extends up to or partially beyond an exterior main surface of the stack; wherein the block is thermally coupled to the semiconductor component for removing and/or spreading heat generated by the semiconductor component (30) during operation of the component carrier; wherein the block (17) is 
Regarding claim 6, Tomikawa et al. further discloses at least part of at least one main surface and/or at least part of at least one sidewall of the block (17) being surrounded by at least one of the at least one electrically conductive layer structure (14/15) (Fig. 3).
Regarding claims 7-8, Tomikawa et al. further discloses the semiconductor component (30) comprising at least one pad on a main surface of the semiconductor component (30), which main surface faces away from the block (17) (Col. 3, lines 28+), and a main surface of the block (17) having a larger area than a main surface of the semiconductor component (30) facing said main surface of the block (17) (Col. 3, lines 25+).
Regarding claim 11, Tomikawa et al. further discloses forming a cavity (16) in the stack and subsequently inserting the block (17) and/or the semiconductor component (45) in the cavity (16) (See Figs. 5A-5D,6A-6D, 7A-7C, and 8A-8C).
Regarding claim 12, Tomikawa et al. further discloses forming the cavity by: integrating a non-adhesive release structure (90) in the stack; and removing a piece of the stack which is partially delimited by the release structure (90) to thereby obtain the cavity (16) (See Figs. 5D and 6A-6D).
Regarding claims 13-14, Tomikawa et al. further discloses forming the block (17) by three-dimensionally sintering and connecting the semiconductor component (30) to the block (17) by sintering (Col. 5, lines 40+).
Regarding claim 15, Tomikawa et al. further discloses connecting the semiconductor component (30/45) to the block (17) before embedding the component (30/45) and the block (17) in the stack (See Figs. 5C-5D and 6A-6D).
10.	Claims 1-4, 6-14, and 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Yosui et al. (US 2018/0233429) and Kim et al. (US 2019/0057924), separately.
method of manufacturing a component carrier (Se Fig. 1), the method comprising: forming a stack (22/24/28) comprising at least one electrically conductive layer structure (28) and/or at least one electrically insulating layer structure (22) (See Figs. 2-3); embedding a semiconductor component (40) in the stack; and embedding a highly-conductive block (50) in the stack so that the block (50) is thermally and/or electrically coupled with the semiconductor component (40) (Figs. 3-5).
Regarding claim 2, Yosui et al. further discloses at least one of the following features: wherein the semiconductor component (40) is embedded in the stack more centrally in a stacking direction of the stack compared to the block (50) (Fig. 1); wherein the block (50) is made of a thermally highly conductive and/or electrically highly conductive material (e.g., copper, gold, aluminum, silver, etc.) (Paragraph [0043]), wherein the block (50) is an inlay; wherein the block (50) is formed as a three-dimensionally sintered body; wherein the block extends up to or partially beyond an exterior main surface of the stack (Paragraph [0043]); wherein the block is thermally coupled to the semiconductor component for removing and/or spreading heat generated by the semiconductor component (40) during operation of the component carrier (Paragraph [0043]); wherein the block (50) is electrically connected with at least one of the at least one electrically conductive layer structure (28) (Fig. 1-9).
Regarding claim 3, Yosui et al. further discloses at least one further highly-conductive block (50a or 50b) embedded in the stack (See Fig. 6), and in particular in such a way that the04017.0279U1 (A 5037 US) 32 semiconductor component (40) is embedded in the stack more centrally in a stacking direction of the stack compared to the at least one further block (See Fig. 6).
Regarding claim 4, Yosui et al. further discloses wherein the at least one further block extends beyond one or both opposing main surfaces of the component carrier; wherein the block (50a) 
Regarding claim 6, Yosui et al. further discloses at least part of at least one main surface and/or at least part of at least one sidewall of the block (50) being surrounded by at least one of the at least one electrically conductive layer structure (v8-v9/26a-26b) (See Fig. 1).
Regarding claims 7-8, Yosui et al. further discloses the semiconductor component (40) comprising at least one pad (4a-44c) on a main surface of the semiconductor component (40), which main surface faces away from the block (50) (Fig. 1 and Paragraph [0036]), and a main surface of the block (50) having a larger area than a main surface of the semiconductor component (40) facing said main surface of the block (50) (Paragraph [0045]).
Regarding claim 9, Yosui et al. further discloses wherein the component carrier has a symmetrical or an asymmetrical build-up (See Fig. 1); at least one further component (60/70) being surface mounted on the component carrier, wherein the at least one further component is in particular selected from a group consisting of an electronic component, an active electronic component, a passive electronic component, an electronic chip, an integrated circuit, a capacitor, a resistor, an inductance (Paragraph [0053]); wherein at least one of the at least one electrically conductive layer structure (28a-28g/24a-24e/26a-26b) comprises at least one of a group consisting of copper, silver, and tin (Paragraphs [0052] and [0059]); wherein at least one of the at least one electrically insulating layer structure (22) comprises at least one of the group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or Bismaleimide- Triazine resin, FR-4, FR-5, polyimide, polyamide, and liquid crystal polymer (Paragraph [0033]); wherein the component carrier (22) is shaped as a plate (Paragraph [0032]); wherein the component carrier is configured as one of the group consisting of a printed circuit board , and a substrate (Paragraph [0032]); wherein the component carrier is configured as a laminate-type component carrier (Paragraph [0032]).
further discloses forming a cavity (h1-h2) in the stack (22) and subsequently inserting the block (50) and/or the semiconductor component (40) in the cavity (h1-h2) (See Figs. 3-4).
Regarding claim 12, Yosui et al. further discloses forming the cavity by: integrating a non-adhesive release structure in the stack; and removing a piece of the stack which is partially delimited by the release structure to thereby obtain the cavity (h1-h2) (See Figs. 3-4).
Regarding claims 13-14, Yosui et al. further discloses forming the block (50) by three-dimensionally sintering and connecting the semiconductor component (40) to the block (50) by sintering (Col. 5, lines 40+).
Regarding claim 16, Yosui et al. further discloses connecting the semiconductor component (40) to the block (50) after embedding the semiconductor component (40) and before embedding the block (50) in the stack (See Figs. 3-4 and Paragraph [0063]).
Kim et al. (See Specifically Figs. Figs. 1-9 and the associated description) also teaches a method of manufacturing a component carrier identical to Yosui et al.’s method; therefore, the method in claims 1-4, 6-14, and 16, are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. for the similar reasons detailed above.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(1966), that are applied for establishing a background for determining obviousness under 35 
U.S.C. 103(a) are summarized as follows: 
a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness
or nonobviousness. 

12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yosui et al. (US 2018/0233429).
Regarding claim 17, Yosui et al. discloses all the limitations of the claimed invention except for specifying conducting an electric current of at least 100 Ampere, in particular in a range between 100 Ampere and 10000 Ampere, by the highly-conductive block embedded in the stack.
Although the use with high currents as described in independent claim 17 is no explicitly mentioned in Yosui et al., the carrier (50) as shown in Fig. 1 may be connected to a ground potential (Paragraph [0045]) is considered having the implicit characteristic being able to provide the high currents to the component (40) embedded in the carrier (22), the current going via the highly-conductive block (50) to solder (110b), to external electrode (104b), and to the mother board (100). It would have been obvious to considered the structure of the highly-conductive block embedded in the stack, as disclosed by Yosui et al., being able to provide the high currents to the component embedded in the stack (22).
5 is rejected under 35 U.S.C. 103 as being unpatentable over Yosui et al. (US 2018/0233429) in view of Braunisch et al. (9,711,428).
Regarding claim 5, Yosui et al. discloses all the limitations of the claimed invention except for specifying a heat sink attached to an exterior main surface of the block; a cooling channel formed in the block and being configured for guiding a cooling fluid; a heat pipe thermally connected to the block, in particular partially arranged inside of the block and partially outside of the block, more particularly extending up to or beyond a lateral sidewall of the stack.
Braunisch et al., while related to a similar method of manufacturing a component carrier, discloses (See Specifically Fig. 3 and the associated description) a cooling channel formed in the block (360) and being configured for guiding a cooling fluid (Col. 4, lines 4+); a heat pipe (3610/3620) thermally connected to the block (360), in particular partially arranged inside of the block (360) and partially outside of the block (360), more particularly extending up to or beyond a lateral sidewall of the stack (See Fig. 3). Braunisch et al. also disclose a heat sink may coupled to the block to improve the heat dissipating for the component (Col. 2, lines 64+ and Col. 3, lines 1+).
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Yosui et al.’s highly-conductive block by applying Braunisch et al. teachings of forming a cooling channel in the block to be configured for guiding a cooling fluid; and a heat pipe thermally connected to the block, in particular partially arranged inside of the block and partially outside of the block. The purpose of doing so would help to improve the heat dissipating from the semiconductor component, and the person skilled in the art would regard it as a simple modification without any inventive skills.
Conclusion 

15.	Applicant is reminded to specifically point out the support for any amendmentsmade to the disclosure. See 37 C.F.R. 1.121; 37 C.F.R. Part 41.37; and MPEP 714.02.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luan Thai whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR . 

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
March 1, 2022